HAWKINS, Presiding Judge.
Appellant was prosecuted under the provision of Art. 802b P. C. enacted by the 47th Legislature, R. S., p. 819, which reads as follows: “Any person who has been convicted of the misdemeanor offense of driving or operating an automobile or other motor vehicle upon any public road or highway in this State or upon any street or alley within an incorporated city, town or village, while intoxicated or under the influence of intoxicating liquor, and who shall thereafter drive or operate an automobile or other motor vehicle upon any public road or highway in this State or upon any street or alley within the limits of an incorporated city, town or village, while such person is intoxicated or under the influence of intoxicating liquor, shall be guilty of a felony and upon conviction be punished by confinement in the penitentiary for any term of years not less than one (1) nor more than five (5).”
A conviction resulted and appellant was assessed a punishment of three years in the penitentiary.
The record contains neither statement of facts nor bills of exception. In this condition nothing is presented for review.
The judgment is affirmed.